UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7282



ROBERT JUNIOR WARDRICK,

                                              Plaintiff - Appellant,

          versus


THOMAS LOVE, Special Agent, Bureau of Alcohol,
Tobacco and Firearms; SHAUN GARRITY, Officer,
Tactical Unit of Baltimore City Police
Department; JOHN KELLEY, Officer, Tactical
Unit of the Baltimore City Police Department;
ROBERT OVERFIELD, Detective, Baltimore County
Investigative Division of Baltimore County
Police Department,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-cv-
01372-AMD)


Submitted:   November 15, 2007         Decided:     November 27, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Junior Wardrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Junior Wardrick appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We   have    reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Wardrick v. Love, No. 1:07-ct-01372-AMD (D. Md.           June 7,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -